Citation Nr: 0912026	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  06-00 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a sleep disorder, 
to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for chronic fatigue, to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for a chronic 
disability manifested by foot pain, to include as due to an 
undiagnosed illness.

7.  Entitlement to service connection for a chronic 
disability manifested by generalized muscle aches and joint 
pain, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for a chronic 
disability manifested by hand and foot numbness, to include 
peripheral neuropathy and due to an undiagnosed illness.

9.  Entitlement to service connection for a stomach disorder, 
to include as due to an undiagnosed illness.

10.  Entitlement to service connection for a respiratory 
disorder, to include as due to an undiagnosed illness.

11.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to March 
1972 and from November 1990 to July 1991.  The veteran also 
had an intermediate period of service in a reserve component. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The record reflects the Veteran requested a Board hearing in 
conjunction with this appeal and that hearing was scheduled 
for September 2007.  However, the Veteran failed to report 
for this scheduled hearing.  Accordingly, his hearing request 
is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2008).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The Veteran had active service in the Southwest Asia 
Theater of Operations during the Persian Gulf War.

3.  The record contains clear and unmistakable evidence 
demonstrating that the Veteran's bilateral hearing loss 
existed prior to his second period of active duty.

4.  The record contains clear and unmistakable evidence 
demonstrating that the Veteran's bilateral hearing loss was 
not aggravated by his second period of active duty.

5.  The preponderance of the competent and credible evidence 
is against finding that bilateral hearing loss was present 
during the Veteran's first period of active duty, sensor 
neural hearing loss manifested its self to a compensable 
degree in the first post-service year following the Veteran's 
first period of active duty, or that bilateral hearing loss 
is related to the Veteran's first period of active duty.

6.  The preponderance of the competent and credible evidence 
is against finding that a low back disorder was present in-
service, arthritis of the lumbar spine manifested its self to 
a compensable degree in the first post-service year, or that 
a low back disorder is related to service.

7.  The preponderance of the competent and credible evidence 
is against finding that the Veteran's current sleep problems, 
skin problems, chronic fatigue, hand pain, muscle and joint 
weakness and pain, numbness of the hands and feet, stomach 
problems, and respiratory problems were present in-service or 
that they are related to service.

8.  The preponderance of the competent and credible evidence 
shows that the Veteran's current sleep problems, skin 
problems, chronic fatigue, hand pain, muscle and joint 
weakness and pain, numbness of the hands and feet, stomach 
problems, and respiratory problems are attributed to known 
clinical diagnoses.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during military service nor may sensor neural hearing loss be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.385 (2008).

2.  A low back disorder was not incurred in or aggravated 
during military service nor may arthritis be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2008).

3.  A sleep disorder, to include as due to an undiagnosed 
illness, was not incurred in or aggravated by the Veteran's 
military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 
(2008).

4.  A skin disorder, to include as due to an undiagnosed 
illness, was not incurred in or aggravated by the Veteran's 
military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 
(2008).

5.  Chronic fatigue, to include as due to an undiagnosed 
illness, was not incurred in or aggravated by the Veteran's 
military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 
(2008).

6.  A chronic disability manifested by foot pain, to include 
as due to an undiagnosed illness, was not incurred in or 
aggravated by the Veteran's military service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.317 (2008).

7.  A chronic disability manifested by generalized muscle 
aches and joint pain, to include as due to an undiagnosed 
illness, was not incurred in or aggravated by the Veteran's 
military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 
(2008).

8.  A chronic disability manifested by numbness of the hands 
and feet, to include peripheral neuropathy and an undiagnosed 
illness, was not incurred in or aggravated by the Veteran's 
military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 
(2008).

9.  A stomach disorder, to include as due to an undiagnosed 
illness, was not incurred in or aggravated by the Veteran's 
military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 
(2008).

10.  A respiratory disorder, to include as due to an 
undiagnosed illness, was not incurred in or aggravated by the 
Veteran's military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

As to all the issues on appeal, the Board finds there is no 
issue as to providing an appropriate application form or 
completeness of the application.  

Moreover, the Board finds that written notice provided in 
July 2003, September 2003, October 2003, January 2004, and 
May 2004, prior to the January 2005 rating decision, along 
with the notice provided in March 2006, fulfills the 
provisions of 38 U.S.C.A. § 5103(a) including notice in 
accordance with the United States Court of Appeals for 
Veterans Claims (Court) holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) except as to notice of the laws and 
regulations governing undiagnosed illness claims.

While the Veteran was not provided with pre-adjudication 
notice of the type of evidence necessary to establish 
effective dates and the disability ratings for the claims on 
appeal, the Board finds that providing the claimant with this 
notice in March 2006 followed by re-adjudicating the claims 
in the August 2006 supplemental statement of the case 
"cures" any timing problem associated with lack of notice 
prior to an initial adjudication.  Mayfield v. Nicholson, 
20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 
444 F.3d at 1333-34.  

Similarly, while the Veteran was not provided adequate notice 
of the laws and regulations governing undiagnosed illness 
claims in the above 38 U.S.C.A. § 5103(a) notice letters, the 
Board finds that this problem does not constitute prejudicial 
error in this case because the record reflects that a 
reasonable person could be expected to understand what was 
needed to substantiate these claims after reading the January 
2005 rating decision, October 2005 statement of the case, 
July 2003, September 2003, October 2003, January 2004, May 
2004, and March 2006 letters, and August 2006 supplemental 
statement of the case.  See Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007); cert. granted sub nom. Peake v. 
Sanders, 76 U.S.L.W. 3654 (U.S. June 16, 2008) (No. 07-1209).  

In addition, the duty to assist the Veteran has been 
satisfied in this case.  All available service treatment and 
personnel records as well as all post-service medical records 
identified by the Veteran are on file.  The Veteran has had 
the opportunity to present evidence and argument in support 
of his claims and his request for a Board hearing has been 
deemed withdrawn.  Moreover, he was accorded a VA examination 
with respect to this case in December 2004.

While the December 2004 VA examiner did not provide opinions 
as to the origins or etiology of all the claimed disorders, 
the Board finds that a remand is not required for another VA 
examination because such an examination would not provide any 
more pertinent information than is already associated with 
the claims file.  As will be explained below, the Veteran has 
not been shown to have aggravated his pre-existing bilateral 
hearing loss during his second period of active duty and as 
to the other claims service treatment records are negative 
for a disease, event, or injury during active military 
service or for years thereafter.  The record contains no 
probative evidence that demonstrates otherwise.  Therefore, 
because there is no aggravation, event, injury, or disease in 
service to which a current disorder could be related, the 
Board finds that a remand for another VA examination is 
unnecessary.  38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease).

Next, the Board notes that the Veteran's service treatment 
records for his August 1970 to March 1972 period of active 
service are not on file.  However, the RO made a formal 
finding in November 2004 that these records are unavailable.  
In such situations, VA has a heightened obligation to explain 
its findings and conclusions and carefully consider the 
benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  However, the case law does not lower the legal 
standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 
(1996).  Moreover, there is no presumption, either in favor 
of the claimant or against VA, arising from missing records.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) 
(declined to apply an "adverse presumption" where records 
have been lost or destroyed while in government control which 
would have required VA to disprove a claimant's allegation of 
injury or disease).

Moreover, nothing reflects the Veteran has indicated the 
existence of any relevant evidence that has not been obtained 
or requested.  Consequently, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.

The Claims

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  Both arthritis and a psychosis, if manifest to a 
degree of 10 percent within one year after separation from 
active duty, may be presumed to have been incurred in 
service.  38 C.F.R. §§ 3.307, 3.309.  

A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 
3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  "Clear and unmistakable 
evidence" is a more formidable evidentiary burden than the 
preponderance of the evidence standard.  See Vanerson v. 
West, 12 Vet. App. 254, 258 (1999) [noting that the "clear 
and convincing" burden of proof, while a higher standard than 
a preponderance of the evidence, is a lower burden to satisfy 
than that of "clear and unmistakable evidence"].  It is an 
"onerous" evidentiary standard, requiring that the 
preexistence of a condition and the no-aggravation result be 
"undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 
(2003); citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3-
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 
See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306- 07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than September 30, 
2011.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the Veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the Veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Initially, the Board notes that it has thoroughly reviewed 
the record in conjunction with this case.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

Bilateral Hearing Loss - Aggravation and Direct Service 
Connection Claims

As to the claim of service connection for bilateral hearing 
loss, the first medical record on file related to the 
Veteran's hearing is the August 1986 Reserve enlistment 
examination.  In pertinent part, the findings of that 
examination indicated he already had evidence of a hearing 
loss disability as defined by 38 C.F.R. § 3.385.  
Specifically, audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
25
15
25
60
55
45
LEFT
25
15
25
65
45
45

The June 1990 service examination, approximately 4 months 
prior to his November 1990 to July 1991 period of active 
service, included an audiological evaluation which revealed 
pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
6000
RIGHT
25
20
35
65
60
65
LEFT
25
20
30
70
65
60

In view of the foregoing, the Board must conclude that the 
record contains clear and unmistakable evidence that the 
Veteran's bilateral hearing loss pre-existed his second 
period of active service.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  Consequently, the Board must now look to 
determine whether the record contains clear and unmistakable 
evidence that this disability was not aggravated beyond its 
natural progression as a result of his active service.  See 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); Crowe v. Brown, 7 
Vet. App. 238 (1994); VAOPGCPREC 3-2003.

The Board observes that the Veteran's service treatment 
records do not indicate that the bilateral hearing loss was 
aggravated during his active service.  Rather, the record 
indicates the disability actually improved while on active 
duty.  Specifically, audiological evaluation conducted as 
part of the June 1991 demobilization examination showed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
20
15
35
60
55
55
LEFT
20
15
30
65
60
60

In short, the results were either the same or better than 
those of the pre-service examinations.  Given the above, the 
Board finds that the record contains clear and unmistakable 
evidence that this disability was not aggravated beyond its 
natural progression as a result of his active service.  See 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); Crowe v. Brown, 7 
Vet. App. 238 (1994); VAOPGCPREC 3-2003.  

Accordingly, entitlement to service connection for bilateral 
hearing loss, due to it pre-existing the Veteran's second 
period of active duty and being aggravated by that active 
duty, must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. 

As to whether or not the Veteran's bilateral hearing loss was 
caused or aggravated by his first period of active duty, the 
Board must reiterate the unfortunate fact that his service 
treatment records for his first period of active service are 
not of record.  As such, the Board cannot know whether there 
was any evidence of hearing loss during that period of 
service.  Despite its sympathy for the Veteran as a result, 
the Board must base its decision on the evidence of record.  
Here, there is simply no competent medical evidence on file 
which would enable the Board, nor a competent medical 
professional, to make a determination as to when the Veteran 
first developed hearing loss to include whether it was during 
his first period of active service.  Without competent 
medical evidence documenting the level of the Veteran's 
hearing acuity prior to August 1986, any such finding/opinion 
would be based upon nothing more than pure speculation.  An 
award of service connection may not be based on resort to 
speculation or remote possibility.  See 38 C.F.R. § 3.102 
(2008) (by reasonable doubt is meant one which exists because 
of an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility); see also Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Accordingly, since the record on appeal does not show that 
bilateral hearing loss was caused by the Veteran's first 
period of active duty or sensor neural hearing loss 
manifested its self to a compensable degree in the first year 
following the claimant's separation from his first period of 
active duty, entitlement to service connection for bilateral 
hearing loss must also be denied on a direct and presumptive 
basis.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ .303, 3.307, 
3.309. 



All Other Claims-Direct Service Connection

As to entitlement to service connection for sleep, skin, 
fatigue, feet, muscle pain, hands, stomach, and respiratory 
disorders on a direct basis under 38 C.F.R. § 3.303(a), the 
Board notes that there was no indication of any of the 
claimed disabilities in the Veteran's available service 
treatment records.  For example, his skin, lungs and chest, 
upper and lower extremities, feet, spine, and genitourinary 
system were all clinically evaluated as normal on his August 
1986 Reserve enlistment examination as well as his subsequent 
service examinations in June 1990 and June 1991.  Moreover, 
he consistently indicated on the concurrent Reports of 
Medical History that he had not experienced swollen or 
painful joints; sinusitis; skin disease; asthma; shortness of 
breath; chronic cough; frequent indigestion; stomach, liver, 
or intestinal trouble; recurrent back pain; or frequent 
trouble sleeping.  Therefore, entitlement to service 
connection based on in-service incurrence must be denied. 
 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b) for sleep, skin, fatigue, feet, muscle 
pain, hands, stomach, and respiratory disorders, the Board 
finds that the normal medical findings in the service 
examinations and the length of time between his separation 
from his second period of active duty in 1991 and first seen 
complaining of the claimed disorders post-service in 
approximately 2000 (or later) to be compelling evidence 
against finding continuity.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  
This is true not only for his sleep, skin, fatigue, feet, 
muscle pain, hands, stomach, and respiratory disorders but 
the vertebrobasilar stenosis which is shown to have been the 
cause of his complaints of fatigue, foot pain, generalized 
muscle aches and joint pain, and numbness of the hands and 
feet.  

In this regard, the Board acknowledges that the Veteran is 
competent to give evidence about what he sees and feels.  See 
Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).   
However, the Veteran as a lay person is not competent to 
diagnosis a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, the claim of having problems with all of 
the above disabilities since returning from the Persian Gulf 
is contrary to what is found in the in-service and post-
service medical records including the in-service 
examinations.  Accordingly, the Board finds more credible the 
independent medical evidence of record which is negative for 
such complaints for almost a decade than the Veteran's lay 
assertions. 

Therefore, entitlement to service connection for sleep, skin, 
fatigue, feet, muscle pain, hands, stomach, and respiratory 
disorders based on post-service continuity of symptomatology 
must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(b).

As for service connection based on the initial documentation 
of the sleep, skin, fatigue, feet, muscle pain, hands, 
stomach, and respiratory disorders after service under 38 
C.F.R. § 3.303(d), including the vertebrobasilar stenosis 
which caused the Veteran's fatigue, bilateral foot pain, 
generalized muscle aches and joint pain, and numbness of the 
bilateral hands and feet, the Board notes that there is no 
medical evidence of a causal association or link between the 
current disorders and an established injury, disease, or 
event of service origin.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
therein).  While the Veteran has claimed these disorders were 
caused by his military service, the Board does not find his 
assertion credible because as a lay person he does not have 
the required medical expertise to give such an opinion.  
Evans, supra; Espiritu, supra.  

Therefore, the Board also finds that service connection for 
sleep, skin, fatigue, feet, muscle pain, hands, stomach, and 
respiratory disorders is not warranted based on the initial 
documentation of the disability after service.  See 
8 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d).

Likewise, the Board finds that service connection is not 
warranted for a low back disorder on a presumptive basis 
under 38 C.F.R. §§ 3.307, 3.309 because the record does not 
show the Veteran being diagnosed with arthritis of the lumbar 
spine in the first post-service year.

In reaching the above conclusions, the Board once again notes 
that the Veteran's service treatment records for his first 
period of active service are, unfortunately, unavailable.  
Nonetheless, the record before the Board reflects the Veteran 
did not indicate he had any history of these claimed 
disabilities at the time he entered into the Reserves in 
1986, and there were no competent medical findings of the 
pertinent disabilities either during his service in the 
Reserves or his second period of active service from November 
1990 to July 1991.  As such, the only permissible finding the 
Board can make is that there were no competent medical 
findings of the claimed disabilities until years after he 
completed his second period of active service.  To do 
otherwise would be nothing more than pure speculation, which 
cannot be the basis for an award of service connection.  See 
38 C.F.R. § 3.102; Stegman, supra.  

The Undiagnosed Illnesses Claims

As to entitlement to service connection for sleep, skin, 
fatigue, feet, muscle pain, hands, stomach, and respiratory 
disorders as chronic disabilities resulting from an 
undiagnosed illness, the Board acknowledges that the Veteran 
served in the Southwest Asia theater or operations during the 
Persian Gulf War.  Moreover, the Board finds that 
disabilities for which he is seeking service connection are 
among the signs and symptoms recognized by 38 C.F.R. 
§ 3.317(b).  Additionally, there are also complaints of and 
treatment for such symptoms in the post-service medical 
records.  

However, the Veteran's current sleep problems, skin problems, 
chronic fatigue, hand pain, muscle and joint weakness and 
pain, numbness of his hands and feet, stomach problems, and 
respiratory problems have been attributed to known clinical 
diagnoses including by the December 2004 VA medical examiner.  

For example, his skin problems have been diagnosed as tinea, 
eczema, and fungal dermatitis.  His stomach problems have 
been diagnosed as gastroesophageal reflux disease and colon 
polyps as well as a hiatal hernia with esophagitis and 
duodenitis.  His respiratory problems have been diagnosed as 
sinusitis, pharyngitis, and allergic rhinitis.  His sleep 
problems have been shown to be the result of his stomach, 
respiratory, and/or psychiatric problems.  His left hand pain 
and numbness was attributed to C8-T1 radiculopathy.  Finally, 
his complaints of fatigue, foot pain, generalized muscle 
aches and joint pain, and numbness of the hands and feet are 
shown to be due to vertebrobasilar stenosis - and that these 
symptoms resolved with a vertebrobasilar stent placement in 
November 2004.  

Therefore, the Board also finds that service connection for 
sleep, skin, fatigue, feet, muscle pain, hands, stomach, and 
respiratory disorders as chronic disabilities resulting from 
an undiagnosed illness must be denied.  See 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317. 

Conclusion

For the reasons stated above, the Board has concluded that 
the preponderance of the evidence is against the Veteran's 
claims.  As the preponderance of the evidence is against 
these claims, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert, 
supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001). 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a sleep disorder, to 
include as due to an undiagnosed illness, is denied.

Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness, is denied.

Entitlement to service connection for chronic fatigue, to 
include as due to an undiagnosed illness, is denied.

Entitlement to service connection for a chronic disability 
manifested by foot pain, to include as due to an undiagnosed 
illness, is denied.

Entitlement to service connection for a chronic disability 
manifested by generalized muscle aches and joint pain, to 
include as due to an undiagnosed illness, is denied.

Entitlement to service connection for a chronic disability 
manifested by hand and feet numbness, to include peripheral 
neuropathy and an undiagnosed illness, is denied.

Entitlement to service connection for a stomach disorder, to 
include as due to an undiagnosed illness, is denied.

Entitlement to service connection for a respiratory disorder, 
to include as due to an undiagnosed illness, is denied.


REMAND

As to the claim of entitlement to service connection for 
PTSD, the Veteran in written statements to the RO reported 
that his PTSD was caused by seeing bodies being loaded to be 
sent back home when he was first stationed in Vietnam; 
witness the death of children in Vietnam; witnessed the death 
of a soldier whose name he did not know when that soldier's 
vehicle was hit by an rocket-propelled grenade; transporting 
dead soldiers to the mortuary in Vietnam; fear of scud 
missile attacks while transporting ammo in the Persian Gulf; 
and seeing the carnage of dead and burned bodies in the 
Persian Gulf.

In this regard, the Veteran's service personnel records 
verify the fact that he served with the 766th Transportation 
Battalion, 762nd Transportation Company in the Persian Gulf 
from January 1991 to June 1991.  In addition, the record 
includes a July 2005 statement from a Sergeant that served 
with the Veteran as the senior mechanic for the 762nd 
Transportation Company from 1990 to 1991 while they were 
deployed to the Persian Gulf.  In that statement, the 
Sergeant reported that from 1990 to 1991 the Veteran was 
assigned to the 762nd Transportation Company as a truck 
driver and squad leader and during this time he was always in 
the line of fire while transporting ammunition, water, and 
food to front line units.  He also reported that the Veteran, 
after dropping off his supplies to these front line units, 
transported prisoner of wars (POW) back to the Al-Huf-Baten 
POW camp.

However, despite the above stressors and the diagnosis of 
PTSD found in the record, VA has not as yet contacted the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
in an attempt to very any of the claimants stressors.  See 
M21-1 MR, Part III, Subpart iv, Chapter 4, section H, Topic 
29 (December 13, 2005) (formerly VA Adjudication Procedure 
Manual (M21-1), Part VI, Ch. 11.37(f)(3)) provides, in 
relevant part, that in adjudicating claims of entitlement to 
service connection for PTSD, "[i]f a VA examination . . . 
establishes a valid diagnosis of PTSD, and development is 
complete in every respect but for confirmation of the in-
service stressor, request additional evidence from  . . . the 
Environmental Support Group (ESG) [now known as JSRRC].  

Therefore, after the RO/AMC obtains from the Veteran a more 
detailed statement of his stressors, which statement 
identifies a two month time period in which the stressor 
occurred, such a request should be made to JSRRC.  
38 U.S.C.A. § 5103A(b) (West 2002).  In this regard, the 
Board notes that the Court held in Suozzi v. Brown, 
10 Vet. App. 307 (1997), that corroboration of every detail 
is not required to satisfy the 38 C.F.R. § 3.304(f) (2008) 
requirement that there be credible supporting evidence that 
the claimed stressors actually occurred.  

If JSRRC is able to very any of the Veteran's stressors, then 
on remand the claimant should also be scheduled for a VA 
examination to obtain a medical opinion as to the 
relationship between that stressor and any current PTSD.  See 
38 U.S.C.A. § 5103A(d).

A remand is also required because none of the 38 U.S.C.A. 
§ 5103(a) notices found in the file specifically reference 
the Veteran's claim of entitlement to service connection for 
PTSD.  See Overton v. Nicholson, 20 Vet. App. 427, 443 (2006) 
(it is remandable error where the 38 U.S.C.A. § 5103(a) 
notice letter does not specifically list the issue on 
appeal). 

Accordingly, this issue is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should contact the Veteran 
and ask that he provide a more detailed 
statement of his stressors which 
statement identifies a two month time 
period in which the stressors occurred. 

2.  After waiting a reasonable period of 
time for the Veteran to reply to the 
request for additional stressor 
information, the RO/AMC using the 
information already found in the claims 
file as well as any additional 
information provided pursuant to the 
above request should contact JSRRC and 
attempt to verify the Veteran's 
stressors.  Any additional development 
deemed necessary should thereafter be 
undertaken by the RO/AMC.  

3.  If JSRRC is able to very any of the 
Veteran's stressors, the claimant should 
also be scheduled for a VA psychiatric 
examination to obtain a medical opinion 
as to the relationship between that 
stressor and any current PTSD.  The 
claims file should be forwarded to the 
examiner.  Based on a review of the 
claims folder and examination of the 
Veteran, the examiner should answer the 
following question:

Is it at least as likely as not 
(i.e., 50 percent or greater degree 
of probability) that the Veteran has 
PTSD due to one of the verified in-
service stressors?

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is requested to provide a 
rationale for all opinions expressed.  

4.  While the appeal is in remand status, 
the Veteran should be provided updated 
38 U.S.C.A. § 5103(a) notice regarding 
his claim of service connection for PTSD 
which should include notice of what 
evidence has been received and not 
received by VA as well as who has the 
duty to request evidence in accordance 
with the Court's holding in Dingess, 
supra.  38 U.S.C.A. §§ 5100, 5103, 5103A; 
38 C.F.R. § 3.159.

5.  Thereafter, following any other 
appropriate development, the RO/AMC 
should readjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


